Fourth Court of Appeals
                                      San Antonio, Texas
                                 MEMORANDUM OPINION
                                         No. 04-14-00412-CR

                                       Robert MARTINEZ, Jr.,
                                              Appellant

                                                v.
                                             The State
                                        The STATE of Texas,
                                              Appellee

                     From the 186th Judicial District Court, Bexar County, Texas
                                   Trial Court No. 2013CR6698
                           Honorable Maria Teresa Herr, Judge Presiding

PER CURIAM

Sitting:          Sandee Bryan Marion, Justice
                  Marialyn Barnard, Justice
                  Rebeca C. Martinez, Justice

Delivered and Filed: August 6, 2014

APPEAL DISMISSED

           Appellant pled nolo contendre to Driving While Intoxicated-3D/M (Habitual) and was

sentenced within the terms of a plea bargain. The trial court’s certification of appellant’s right to

appeal states this “is a plea-bargain case, and the defendant has NO right of appeal.” See TEX. R.

APP. P. 25.2(a)(2). After appellant filed his notice of appeal, the court clerk sent copies of the

certification and notice of appeal to this court. See TEX. R. APP. P. 25.2(e).

           Appellant filed a pro se notice of appeal, in which he asserts he intends to appeal from a

pretrial order granting his appointed attorney’s motion to withdraw. Appellant was later assigned
                                                                                     04-14-00412-CR


another appointed attorney. The clerk’s record contains a written plea bargain agreement, and the

punishment assessed did not exceed the punishment recommended by the State and agreed to by

the appellant. The clerk’s record does not contain any orders ruling on any pre-trial motions.

       Rule 25.2(d) provides, “The appeal must be dismissed if a certification that shows the

defendant has the right of appeal has not been made part of the record under these rules.” TEX. R.

APP. P. 25.2(d). Accordingly, on June 24, 2014, this court issued an order stating this appeal would

be dismissed pursuant to Rule 25.2(d) unless an amended trial court certification that shows

defendant has the right of appeal was made part of the appellate record. See Daniels v. State, 110
S.W.3d 174 (Tex. App.—San Antonio 2003, order); TEX. R. APP. P. 25.2(d); 37.1.

       No amended trial court certification has been filed; therefore, this appeal is dismissed.


                                                  PER CURIAM

Do not publish




                                                -2-